DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:  
Claim 1, lines 5-6, claim 9, lines 6-7, and claim 15, lines 5-6 all state “the right hip attachment comprising of a right left frame”.  This appears to be written incorrectly, and the claim is interpreted to read for the purposes of examination “the left hip attachment comprising of a left frame”. 
Claim 18, line 15 and Claim 20, line 19 reads “spring parallel with each other”.  This appears to be written incorrectly.  The examiner believes this should read “spring are parallel with each other”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19 and 21 state “wherein a distance from the first respective end of the leaf spring and the second respective end of the leaf 3Attorney Docket No.: 0033-0001-02000PatentCustomer No. 127,891spring extending equal to a plane distance between the first plane and the second plane.”  It is unclear what extending equal to a plane distance between the first plane and the second plane means?  It is unclear what “extending equal” means?  This is not common terminology used when comparing distances.  What is extending?  The applicant’s disclosure does not provide any further explanation.  What is “plane distance”?  Is that different than just the distance between the first plane and the second plane?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amundson et al (US 2010/0094185 A1).

Regarding claim 18, Amundson discloses an exoskeleton, comprising: 
a right hip attachment (Figure 14 (annotated below))
the right hip attachment comprising of a right frame (Figure 14, item 101 “right leg support” (annotated below)) and a right ribbon (Figure 1, item 135 “interface straps”),
the right ribbon configured to attach the right frame to a runner’s right thigh (Figure 1 illustrates the right ribbon (135) attached to the right thigh (capable of attaching to a runner’s thigh)) 
a left hip attachment (Figure 14 (annotated below)), 
the right hip attachment comprising of a right left frame (Figure 14, item 102 “left leg support” (annotated below)) and a left ribbon (Figure 1, item 136 “interface straps”),
the left ribbon configured to attach the left frame to the runner’s left thigh (Figure 1 illustrates the left ribbon (136) attached to the left thigh (capable of attaching to a runner’s thigh)); 
a belt connected to the right hip attachment and the left hip attachment (Figure 14, item 150 “ “strap”; column 3, lines 9-12), 
a belt (Figure 14, item 150 “upper body interface device”; paragraph 0049, lines 36-39) connected to the right hip attachment and the left hip attachment (Figure 14 (annotated below)), 
the belt configured to attach the exoskeleton to the runner's body (paragraph 0049, lines 32-34; It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2, therefore the belt is capable of being attached to a runner); 
and a leaf-spring (Figure 14, item 153 “leaf spring”) attached to the right hip attachment and the left hip attachment (Figure 14 (annotated below) illustrates the leaf spring attached to the right and left hip attachments), 
the leaf-spring configured to couple two hips (Figure 14, the leaf spring (153) couples the left (115) and right (114) hips) and apply torque from one respective hip to another respective hip paragraph 0075, lines 1-4; paragraph 0079, lines 8-10; capable of applying torque based on runner’s movement))

    PNG
    media_image1.png
    872
    554
    media_image1.png
    Greyscale

wherein a first plane of a first respective end of the leaf spring and a second plane of a second respective end of the leaf spring parallel with each other (Figure 14 (annotated below)).  


    PNG
    media_image2.png
    648
    541
    media_image2.png
    Greyscale

	Regarding claim 19, Amundson discloses wherein a distance from the first respective end of the leaf spring and the second respective end of the leaf spring extending equal to a plane distance between the first plane and the second plane (Figure 14 above, the distance between the first respective end of the leaf spring and second respective end of the leaf spring extends equal between the plane distance between the first plane and second plane which are represented by the lines drawn in Figure 14 above).  
Regarding claim 20, Amundson discloses a method of reducing metabolic rate (paragraph 0009, lines 1-3) by utilizing an exoskeleton, comprising: 
attaching an exoskeleton to a human (Figure 1), the exoskeleton comprising: 
a right hip attachment (Figure 14 (annotated below))
the right hip attachment comprising of a right frame (Figure 14, item 101 “right leg support” (annotated below)) and a right ribbon (Figure 1, item 135 “interface straps”),
a left hip attachment (Figure 14 (annotated below)), 
the right hip attachment comprising of a right left frame (Figure 14, item 102 “left leg support” (annotated below)) and a left ribbon (Figure 1, item 136 “interface straps”),
a belt (Figure 14, item 150 “upper body interface device”; paragraph 0049, lines 36-39) connected to the right hip attachment and the left hip attachment (Figure 14 (annotated below)), 
and a leaf-spring (Figure 14, item 153 “leaf spring”) attached to the right hip attachment and the left hip attachment (Figure 14 (annotated below) illustrates the leaf spring attached to the right and left hip attachments), 
wherein attaching the exoskeleton to the human comprises: 
attaching the right frame to the human's right thigh (Figure 1, frame (101) is illustrated attached to the right thigh); 
attaching the left frame to the human's left thigh (Figure 1, frame (102) is illustrated attached to the left thigh); 
and attaching the exoskeleton to the human's body utilizing the belt (Figure 1, belt is illustrated attached to the body); 
and applying torque from one respective hip to another hip based on the human's movement (Figure 15, item 153 “hip resilient element”; paragraph 0075, lines 1-4)

    PNG
    media_image1.png
    872
    554
    media_image1.png
    Greyscale

wherein a first plane of a first respective end of the leaf spring and a second plane of a second respective end of the leaf spring parallel with each other (Figure 14 (annotated below)).  

    PNG
    media_image2.png
    648
    541
    media_image2.png
    Greyscale

The examiner notes that the term “runner” is given little to no patentable weight because the prior art teaches a human and the identity of the human, such as being a runner, does not create a manipulative difference on any of the recited steps. 
	Regarding claim 21, Amundson discloses wherein a distance from the first respective end of the leaf spring and the second respective end of the leaf spring extending equal to a plane distance between the first plane and the second plane (Figure 14 above, the distance between the first respective end of the leaf spring and second respective end of the leaf spring extends equal between the plane distance between the first plane and second plane which are represented by the lines drawn in Figure 14 above).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        

/BRIAN A DUKERT/Primary Examiner, Art Unit 3774